 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     KATHERINE E. SCHUH
 3   Assistant United States Attorney
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099
 6   Attorneys for Plaintiff
     United States of America
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00019 DAD-BAM
12                                  Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                         CONFERENCE DATE AND ORDER THEREON
13                          v.
14   ADRIAN ALVARADO, ET. AL.                            Date: April 27, 2020
                                                         Time: 1:00 p.m.
15                                  Defendants.          Honorable Barbara A. McAuliffe
16

17

18          The United States of America, by and through MCGREGOR W. SCOTT, United States

19   Attorney, and KATHLEEN A. SERVATIUS and KATHERINE E. SCHUH, Assistant United States

20   Attorneys, and the defendants, by and through their respective attorneys of record, hereby stipulate to

21   continue the status conference in this case from April 27, 2020 until June 22, 2020 at 1:00 p.m and for

22   such time between those dates be excluded from the calculation as to the time within which the

23   defendants should be tried.

24          On March 17, 2020, this Court issued General Order 611, which suspends all jury trials in the

25   Eastern District of California scheduled to commence before May 1, 2020. This General Order was

26   entered to address public health concerns related to COVID-19.

27          Although the General Order addresses the district-wide health concern, the Supreme Court has

28   emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         1
30
 1   openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
 2   Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
 3   exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
 4   at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
 5   judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
 6   orally or in writing”).
 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
 8   and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances
 9   are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
10   justice served by taking such action outweigh the best interest of the public and the defendant in a
11   speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets
12   forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice
13   served by the granting of such continuance outweigh the best interests of the public and the defendant in
14   a speedy trial.” Id.
15           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
16   T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
17   natural disasters, or other emergencies, this Court has discretion to order a continuance in such
18   circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance
19   following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court
20   recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21   States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
22   September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a
23   similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.
24           In light of the societal context created by the foregoing, this Court should consider the following
25   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
26   justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
27   for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial
28   continuance must be “specifically limited in time”).

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                            2
30
 1                                                STIPULATION
 2          Plaintiff United States of America, by and through its counsel of record, and defendants, by and
 3   through their respective counsels of record, hereby stipulate as follows:
 4          1.      By previous order, this matter was set for status on April 27, 2020.
 5          2.      By this stipulation, the parties now move to continue the status conference until June 22,
 6   2020, and to exclude time between April 27, 2020, and June 22, 2020, under Local Code T4.
 7          3.      The parties agree and stipulate, and request that the Court find the following:
 8                  a)      The discovery associated with this case includes voluminous investigative reports,
 9          wire interceptions recordings and electronic messages, precise location information data, and
10          more, approximately 82,000 pages/files. All of this discovery has been either produced directly
11          to counsel and/or made available for inspection and copying.
12                  b)      Counsel for defendants desire additional time to review discovery and to confer
13          with their respective clients regarding a potential resolution of this matter.
14                  c)      Counsel for defendants believe that failure to grant the above-requested
15          continuance would deny them the reasonable time necessary for effective preparation, taking into
16          account the exercise of due diligence.
17                  d)      The government does not object to the continuance.
18                  e)      In addition to the public health concerns cited by General Order 611 and
19          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
20          this case because counsel or other relevant individuals have been encouraged to telework and
21          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
22          contact should the hearing proceed.
23                  f)      Based on the above-stated findings, the ends of justice served by continuing the
24          case as requested outweigh the interest of the public and the defendant in a trial within the
25          original date prescribed by the Speedy Trial Act.
26                  g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
27          et seq., within which trial must commence, the time period of April 27, 2020 to June 22, 2020,
28          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                          3
30
 1          because it results from a continuance granted by the Court at defendant’s request on the basis of
 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest
 3          of the public and the defendant in a speedy trial.
 4          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the
 5   Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
 6   must commence.
 7          IT IS SO STIPULATED.
 8    Dated: April 1, 2020                                    MCGREGOR W. SCOTT
                                                              United States Attorney
 9

10                                                            /s/ Kathleen A. Servatius
                                                              KATHLEEN A. SERVATIUS
11                                                            Assistant United States Attorney

12
     DATED: April 1, 2020                                 /s/ John Kemper Jackson
13                                                        John Kemper Jackson
                                                          Attorney for Adrian Alvarado
14

15   DATED: April 1, 2020                                 /s/James Homola
                                                          James Homola
16                                                        Attorney for Defendant Alex Melchor-Guzman

17
     DATED: April 1, 2020                                 /s/ Kevin P. Rooney
18                                                        Kevin P. Rooney
                                                          Attorney for Defendant Adrian Lopez
19
                                                      ORDER
20
            IT IS SO ORDERED that the Status Conference is continued from April 27, 2020 to June 22,
21

22   2020 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

23   U.S.C.§ 3161(h)(7)(A), B(iv).

24   IT IS SO ORDERED.
25
        Dated:     April 2, 2020                                 /s/ Barbara   A. McAuliffe          _
26                                                     UNITED STATES MAGISTRATE JUDGE
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                          4
30
